DETAILED ACTION
Claim Objections
Claim 12 objected to because of the following informalities:  although claim 12 can depend from claim 10, examiner contends claim 12 should depend form claim 9 similar to claim 4 depending from claim 1. Since claims 4 and 12 have the same limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 12 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claims 1, 9 and 17 were amended to state the inner sleeve is “movable in an uphole direction” to an open position that allows fluid flow through the ports.  This is illustrated in Figs. 3-4 and is considered one embodiment.  Claims 4, 12 and 19 are referencing another embodiment illustrated in figs. 6-11. Claims 4, 12 and 19 teach the use of a seat and plug to shift the inner seat.  Examiner contends the inner seat is shifted in a downhole direction as illustrated in Figs. 6-7 which is the opposite direction disclosed in independent claims 1, 9 and 17.  Examiner contends claims 4, 12 and 19 cannot depend from independent 
Claims 8 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claims 1 and 9 were amended to state the inner sleeve is “movable in an uphole direction” to an open position that allows fluid flow through the ports.  This is illustrated in Figs. 3-4 and is considered one embodiment. Claims 8 and 16 are referencing another embodiment illustrated in figs. 6-11. Claims 8 and 16 teach the use of a seat and plug to shift the inner seat.  Examiner contends the inner seat is shifted in a downhole direction as illustrated in Figs. 6-7 which is the opposite direction disclosed in independent claims 1 and  9.  Additionally, in claims 8 and 16, the seat is shifted instead of the sleeve to allow fluid flow through the ports. Examiner contends claims 8 and 16 cannot depend from independent claims 1 and 9 since the sleeve is moved in different directions to allow flow 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowersock et al. WO 2018/057958 (Bowersock) in view of Trahan et al. PG Pub. 2016/032835 (Trahan). 
Examiner wants to call attention to Bowersock reference. Examiner is using a different publication of the Bowersock reference then the one used in the non-final rejection based on the date.
Regarding claim 1, Bowersock discloses a downhole tool (100) comprising: a tubular body (130) comprising a port (150) that allows fluid flow between a bore (140) of the downhole (Fig. 3); an inner sleeve (160) slidable within the tubular body (Par. [0029]); and wherein inner sleeve is positionable in a run-in position that blocks fluid flow through the port in the tubular body (Par. [0029]; Fig. 2), then movable in an uphole direction to an open position (illustrated in Figs. 2-3) that allows fluid flow through the port in the tubular body (Par. [0034]; Figs. 2-3), and then moveable back in a downhole direction to a closed position that blocks fluid flow through the port in the tubular body (Par. [0035]; Fig. 5) and held in the closed position using a second locking mechanism (174, 176) (Par. [0035]). (Abstract, Figs. 1-5).
However, Bowersock does not teach the inner sleeve is held in the open position using a first locking mechanism.
Nonetheless, Trahan discloses a downhole tool with a ported sub (100) with a sliding sleeve (120) that covers a port (112). The sleeve (120) can be moved from a closed position to an open position.  The sliding sleeve (120) can be locked in an open position with a locking assembly (122, 140) as illustrated in Figs. 1b-1c or assembly (340, 322) as illustrated in Fig. 5.  (Par. [0036]). Additionally, the sliding sleeve can overcome the lock to be moved back to a closed position. (Par. [0036]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bowersock sleeve with ability to be locked open with an locking assembly as taught by Trahan for the purpose of ensuring the sleeve does not inadvertently close. This would achieve the predictable result of using a force to overcome a locking mechanism to move the sleeve safeguarding the sleeve does not move prematurely.
Regarding claims 2 and 10, Bowersock discloses the inner sleeve (160) blocks fluid flow through the port (150) in the tubular body when in the downhole tool is in the run-in position. (Par. [0029]; Fig. 2)
Regarding claims 3 and 11, Bowersock discloses the inner sleeve (160) is sequentially positionable in the run-in position (Par. [0029]; Fig. 2), then in the open position (Par. [0034]; Fig. 3), and then in a closed position (Par. [0035]; Fig. 5).
Regarding claims 5 and 13, Bowersock discloses the inner sleeve (160) and the tubular body (130) are shaped such that the downhole tool (100) is shiftable into the open position via an unbalanced force acting on the inner sleeve, the unbalanced force due to fluid pressure within the downhole tool (Par. [0034]; Fig. 3).
Regarding claims 6 and 14, Bowersock discloses the inner sleeve (160) comprises a shoulder (180) shaped to receive a plug (200) to shift the inner sleeve to position the downhole tool in the closed position (Par. [0035]; Fig. 5). The landing seat (180) is connected to the sleeve and is considered a shoulder.
Regarding claims 7 and 15, Bowersock discloses the inner sleeve (160) comprises a profile (illustrated in Fig. 2) on an interior surface of the inner sleeve. Examiner contends the inner surface of the sliding sleeve (160) can be considered a profile since the inner surface has a groove or ridge. Additionally, the inner surface can be considered to have a profile since the inner surface is not have a consistent diameter.
Regarding claim 9, Bowersock discloses a cementing system (primary cement job and secondary cement job; Par. [0033-0034]) for a borehole (10), the cementing system comprising: a casing string (21, 22) positionable within the borehole (10), the casing string (21, 22) comprising a downhole tool (100) comprising: a tubular body (130) comprising a port (150) (160) within the tubular body (Par. [0029]); and wherein the inner sleeve (160) is sequentially positionable in a run-in position that blocks fluid flow through the port in the tubular body (Par. [0029]; Fig. 2), then movable in an uphole direction (illustrated in Figs. 2-3) to an open position that allows fluid flow through the port in the tubular body (Par. [0034]; Fig. 3), and then movable back in a downhole direction to a closed position that blocks fluid flow through the port in the tubular body (Par. [0035]; Fig. 5) and held in the closed position using a second locking mechanism (174, 176) (Par. [0035]). (Abstract, Figs. 1-5).
However, Bowersock does not teach the inner sleeve is held in the open position using a first locking mechanism.
Nonetheless, Trahan discloses a downhole tool with a ported sub (100) with a sliding sleeve (120) that covers a port (112). The sleeve (120) can be moved from a closed position to an open position.  The sliding sleeve (120) can be locked in an open position with a locking assembly (122, 140) as illustrated in Figs. 1b-1c or assembly (340, 322) as illustrated in Fig. 5.  (Par. [0036]). Additionally, the sliding sleeve can overcome the lock to be moved back to a closed position. (Par. [0036]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bowersock sleeve with ability to be locked open with an locking assembly as taught by Trahan for the purpose of ensuring the sleeve does not inadvertently close. This would achieve the predictable result of using a force to overcome a locking mechanism to move the sleeve safeguarding the sleeve does not move prematurely.
Regarding claim 17, Bowersock discloses a method for cementing (primary cement job and secondary cement job; col. 5, lines 11-15 & lines 27-30) a casing string (21, 22) in a borehole (10), the method comprising: positioning the casing string (21, 22) comprising a downhole tool (100) within the borehole (10), wherein the downhole tool is positioned in a run-in position that blocks fluid flow between a bore (140) of the downhole tool (100) and an annulus (30) formed between the casing string and a wall of the borehole (Par. [0029]; Fig. 2); then shifting the downhole tool in an uphole direction (illustrated in Figs. 2-3) to an open position to allow fluid flow between the bore of the downhole tool and the annulus (Par. [0034]; Fig. 3); and then shifting the downhole tool back in a downhole direction to a closed position to block fluid flow between the bore of the downhole tool and the annulus (Par. [0035]; Fig. 5) and held in the closed position using a second locking mechanism (174, 176) (Par. [0035]). (Abstract, Figs. 1-5).
Regarding claim 18, Bowersock discloses shifting the downhole tool (100) to the open position comprises shifting an inner sleeve (160) of the downhole tool in the uphole direction via an unbalanced force acting on the inner sleeve to shift the downhole tool to the open position, the unbalanced force due to fluid pressure within the downhole tool (Par. [0034]; Fig. 3).
Regarding claim 20, Bowersock discloses shifting the downhole tool to the closed position comprises pumping a plug (200) downhole to engage with a shoulder (180) of an inner sleeve (160) of the downhole tool to shift the downhole tool to the closed position. (Par. [0035]; Fig. 5). The landing seat (180) is connected to the sleeve and is considered a shoulder.
Response to Arguments
Applicant’s arguments, see Remarks filed, November 16, 2021, with respect to claim objections have been fully considered and are persuasive.  The claim objections been withdrawn. 
Applicant's arguments and amendments regarding the prior art rejection filed November 16, 2021 have been fully considered but they are not persuasive. See rejection above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ehlinger et al. US Patent 5,411,095 teaches locking a sleeve in an open position.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676